Dismissed and Memorandum Opinion filed May 15, 2003








Dismissed and Memorandum Opinion filed May 15, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00130-CV
____________
 
DONALD RAY McCRAY,
Appellant
 
V.
 
CHARLOTTE BOOKER, Appellee
 

 
On
Appeal from the 125th District Court
Harris County, Texas
Trial
Court Cause No. 01-14131
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment purportedly signed October
21, 2001.  The trial court clerk did not
forward appellant=s notice of appeal and assign this appeal to this Court  until January
30, 2003.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  




On April 21, 2003, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).
Appellant filed a response in which he asserted that there
was no reporter=s record in this appeal.  Appellant did not
address payment for preparation of the clerk=s record.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 15, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.